DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-20 has been fully considered and is persuasive.  The claims encompass a practical application of the abstract idea and therefore satisfy Prong Two of Step 2A as the claim requires the verification of the asset being recorded by a verification node.  Therefore this rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 112 b rejection of claims 1-12, 15-17 and 19 has been fully considered and is persuasive.  The interpretation of the claims is now being guided by the example steps shown on pages 9 and 10 of remarks with regard to the prior art rejection and has clarified which operations are being used to support the limitations of the claims.  Furthermore as discussed in the interview issues with regard to the temporal nature of some of the recitations have been clarified through the offered amendments.  Therefore these rejections are being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 102(a)(2) rejection of claims 1, 3, 9, 13 and 15 has been fully considered and is persuasive.  In reviewing the example steps shown on pages 9 and 10 Examiner concurs that Hardjono1 does not fairly teach or suggest the receiving of a request by a verification node for verifying a blockchain record of a virtual asset from the first user to the second user, determining if the transaction has been recorded on the blockchain network, and receiving a request to update the second account of the second user at the second VASP as recited in claims 1 and 13.  Therefore this rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 2, 4-8, 14, and 16-17 as being unpatentable over Hardjono1 in view of Hardjono2 has been fully considered and is persuasive.  Accordingly this rejection is being withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As noted above Hardjono et al. (“Wallet Attestations for Virtual Asset Service Providers and Crypto-Assets Insurance”, MIT Connection Science and Engineering, Massachusetts Institute of Technology, June 1, 2020, 35 pages) and Hardjono et al. (“Privacy-Preserving Claims Exchange Networks for Virtual Asset Service Providers”, 978-1-7281-6680-3/20, IEEE, March 10, 2020, 8 pages) are the two closest prior art references found in Examiner’s search.  However the Hardjono references are directed towards the verification of user identities and not the determination that transactions have actually been placed on the blockchain.  Therefore neither Hardjono reference fairly teaches or suggests the receiving of a request by a verification node for verifying a blockchain record of a virtual asset from the first user to the second user, determining if the transaction has been recorded on the blockchain network, and receiving a request to update the second account of the second user at the second VASP as recited in claims 1 and 13.  These references come the closest in describing the architecture recited in the claim based on Figures 8 and 9 which have an intermediary between two VASPs, however the intermediary described in the Hardjono references serves to synchronize identity assertions between VASPs and is not directed towards the determination that a transaction has actually been placed on the blockchain and therefore does not read on the entirety of function being assigned to the verifier node as recited in the claim.  Doney et al. (U.S. Patent Publication 2021/0304200) is also directed towards identity verification by VASPs is also directed towards the verification of identities by assuring that any particular wallet is registered and known by the VASP and is therefore similarly deficient.  Other references found by Examiner (KR 102296387 B1, WO 2021177639 A1, US 20210272106 A1, WO 2021107195 A1 and US 20210099293 A1) also were deficient in that there was no entity that could fairly be viewed as reading on the function of a verifier verifying that a transaction had been recorded on the blockchain network and subsequently receiving a request to update a user account.  Therefore as no prior art fairly teaches or suggests this operation such that the deficiencies of the Hardjono references would be corrected Examiner holds that claims 1-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685